Lumpkin and Atkinson, JJ.,
concurring specially. Hnder the facts of this ease, the manner of the making of the suggestion to the court, and what transpired, we concur in the ruling that no cause for a new trial is shown. While applications for rulings pending a trial should be so made as to afford the adverse party or counsel an opportunity to be heard, and the judge should require them to be so made, yet if he should not do so, and, understanding that a ruling is invoked, should make one which is erroneous and injurious to the party whose counsel invokes it, we are not prepared to state that such a ruling is equivalent to no ruling, and that it will furnish no ground for exception.